     CASE 0:20-cv-01837-WMW-HB Document 1 Filed 08/24/20 Page 1 of 3


                                                             REEEIVEE-;
                                                                 Bv \4A!i

JOEY, INC.                                                   AU6 2 4 ?020
                                                                             \-ULJN
                                                      CLERK, U.S. DISTIIIC-i
                                                                                           I

7O2O HOMESTEAD           AVE. SO.,                            ST. PAUL, MNl

COTTAGE GROVE, MN 55015
                                               DISTRICT OF MINNESOTA
                                               COURT CLERK

                                               WARREN   E.   BURGER
                                               FEDERAL BUTLDING AND
                                               U.S.   COURTHOUSE,

                                               316   NORTH ROBERT
                                               STREET - SUITE 1OO,
                                               SAINT PAUL, MN 55101

V.
                                                20-cv-1837 WMW/HB
MICHAEL LOONAN

181,2 SAUNDERS AVE.

SAINT PAUL, MN 55116,                                 AUGUST    20,        2O2O




MINNESOTA SHOWER AND BATH

510 HIGHWAY 169              N,

NEW HOPE, MN 55428,



RUSCO, INC.

510   HIGHWAY          169   N,

NEW HOPE,         MN   55428,


I'ET D-rF\/
        Lt    f



3415 UNIVERS]TY AVE.
SAINT PAUL, MN 55114,



                                                                          $frANhlEt,,iltr\
                                                                          lur-r P,.i rmt* sw
                                                                 I-',S"   DISTfiICT EOURT ST. PAUL
     CASE 0:20-cv-01837-WMW-HB Document 1 Filed 08/24/20 Page 2 of 3



                                                              RECEflVED
T'Mq D_T\7
       Lv  f                                                       BV,\IiAiI

1   13sB VIKING DRIVE,                                         AU6 2    e    Sfl,ZB

                                                        CLERK. U.S. I]ISTRIC.I UUUH   I
EDEN    PRAIRIE, MN 55344,
                                                                ST. PAUL..     Ml!



KARE,

BB11 OLSON MEMORIAL HIGHWAY,

MINNEAPOLTS, MN 55427



                          SUMMONS   AND COMPLAINT

This summons and complaint are for compensation and relief from
an infringement of a U.S Code, Title 17, Chapter 2, Sec. 201- for
playing a jingle act.ually from Joey, Inc. (the jinqle owner)
Joseph McKenna of Cottage Grove, Mi-nnesoLa created in 2013, at
the defendant Michael Loonanrs private residence in Ramsey
County, Minnesota on the broadcast TV channels of KSTP-TV, KMSP-
TV, KARE,      WCCO-TV.

The jingle copyright owner creaLed the jingle on defendant
Michael Loonanrs Mitchell brand guitar in t.he winter of 20L3
while getting a tour of Michael Loonan's home st.udio during the
pickup of a family member at the house.
Att.ached evidence items are the notation for:
ftem 1-Jingle melody in performance key
ftem 2-Jingle melody in D - t.he key the jingle was created in.
Ttem 3-Tuning   of guitar needed - tuning the I step low
Item 4-Tuning of guitar after placing capo L/2 step on guitar
after 1 step 1ow
The infri-ngement use of the jingle melody by the defendants
Minnesota Shower and Bath, Rusco Inc., KSTP-TV, IO{SP-TV, KARE
violates the Title 17 of the United Stat.es Code the Copyright Law
of t.he United States. SpeciflcalIy, Chapter 2, Sec. 201- Ownership
of copyright. The infringement use has been documented in Augusl
2020 as fo.l-lows:
August 14, 2020
  CASE 0:20-cv-01837-WMW-HB Document 1 Filed 08/24/20 Page 3 of 3




Item 5 -    KSTP      5.1 channel commerciat play
Item 6 -    KARE      11 channel commerical play
on iphone media rtem 7 (phone serial- ends in HYFK, phone               MErD
ends in 1050) - video KMSP 9.1 channel commercial play
The jingle owner is the one and true owner of the jingle
presented within this summons and complaint. The complexity of
the musicaf notation shows difficulty in ear training to surmise
the notati-on. The ji-ngle owner has excrusive knowledge of the
melody, arrangement and j-nst.rumentation of the jinqle because of
the jingle owner's true ownership. rtems 1 through 4 demonstrate
this exclusive knowledge of the melody. The melody, arrangement
and instrumentation of the jingle are in the at.tached musical
notation.
The jingle owner is askj-ng the court t.o order rel-ief of g50,000
for the violation of us code ownership of copyright for the
attached jingle. The jingle owner is asking the court t.o vacate
the any of the defendants ownership of the jingle and establish
the jingle owner as the at.tached jinqle copyright owner.
The jingle owner is asking that the defend.ants KMSP-TV, KSTP-TV,
KARE, and any other media outlets to stop playing the commercial
whil-e the lltigation is occurj_ng.
First supporting case law is Reed Elsevier, rnc. v. Muchnick
where the supreme court ruled that failure to register a
copyright under the united states copyright Act does not limit a
Federal- court jurisdiction over claims of infringement regarding
unreqistered works.
Second support.ing case l-aw is from the Federal District of
california Beach Boys vs. check Berry case of 1963. copyright
was eventually awarded to chuck Berry tn 7966. rn that case the
Beach Boys said it was a tribute but chuck Berry said it was
plagarism. Micheal Loonan's infringement on the copyright of the
jingle is plagari-sm.


AUGUST   20,   2020                     (s)   JOSEPH MCKENNA   OV{NER

                                        JOEY, INC.
